Citation Nr: 1029252	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for disability exhibited by 
fatigue, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for disability exhibited by 
headaches, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for disability exhibited by 
muscle and joint pain, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for disability exhibited by 
neurological symptoms (dizziness), to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for disability exhibited by 
cognitive dysfunction (memory loss), to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for disability exhibited by 
mood and sleep disturbance, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for disability exhibited by 
confusion/ataxia symptoms (balance difficulties), to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for disability exhibited by 
respiratory symptoms, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for disability exhibited by 
gastrointestinal symptoms (other than irritable bowel syndrome), 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

10.  Entitlement to service connection for disability exhibited 
by cardiovascular symptoms (including hypertension), to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for disability exhibited 
by skin rashes, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

12.  Entitlement to an initial disability rating in excess of 10 
percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to October 
1986, and from December 1987 to October 1992.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision of the RO that, in 
pertinent part, denied service connection for fatigue, persistent 
headaches, muscle and joint pain, neurological symptoms, 
cognitive dysfunction, mood and sleep disturbance, 
confusion/ataxia symptoms, respiratory symptoms, gastrointestinal 
symptoms, cardiovascular symptoms, and skin rashes-to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317.  The 
Veteran timely appealed.
 
In February 2008, the Veteran testified during a hearing before 
the undersigned at the RO.

In March 2009, the Board remanded these issues for additional 
development.  VA substantially complied with the previous remand 
directives. 

The issue of an initial disability rating in excess of 10 percent 
for irritable bowel syndrome is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

2.  The Veteran has an undiagnosed illness, characterized by 
fatigue.

3.  Chronic tension headaches were not exhibited in service and 
are not otherwise related to active duty; the Veteran does not 
have an undiagnosed illness, characterized by headaches.

4.  Degenerative joint disease of the shoulders, hips, and right 
knee; musculoligamentous strains of each elbow; and/or carpal 
tunnel syndrome of each wrist were not present in service; were 
not manifested within the first post service year; and are not 
otherwise related to active duty; the Veteran does not have an 
undiagnosed illness, characterized by muscle and joint pain.

5.  Chronic dizziness was not exhibited in service and are not 
otherwise related to active duty; the Veteran does not have an 
undiagnosed illness, characterized by dizziness.  

6.  Cognitive dysfunction was not exhibited in service and is not 
otherwise related to active duty; the Veteran does not have an 
undiagnosed illness, characterized by cognitive dysfunction. 

7.  Chronic mood disturbance and/or chronic sleep disturbance 
were not exhibited in service and are not otherwise related to 
active duty; the Veteran does not have an undiagnosed illness, 
characterized by chronic mood disturbance and/or chronic sleep 
disturbance.

8.  Ataxia and/or chronic balance difficulties were not exhibited 
in service and are not otherwise related to active duty; the 
Veteran does not have an undiagnosed illness, ataxia and/or 
chronic balance difficulties.

9.  Asthma was not exhibited in service and is not otherwise 
related to active duty; the Veteran does not have an undiagnosed 
illness, characterized by respiratory symptoms.

10.  A gastrointestinal symptoms other than irritable bowel 
syndrome was not exhibited in service and is not otherwise 
related to active duty; the Veteran does not have an undiagnosed 
illness, characterized by gastrointestinal symptoms. 

11.  Hypertension was not exhibited in service and is not 
otherwise related to active duty; it was not manifested within 
the first post service year; and the Veteran does not have an 
undiagnosed illness, characterized by cardiovascular symptoms. 

12.  Skin rashes were not exhibited in service and are not 
otherwise related to active duty; the Veteran does not have an 
undiagnosed illness, characterized by skin rashes. 


CONCLUSIONS OF LAW

1.  An undiagnosed illness, characterized by fatigue, was 
incurred in active service.  38 U.S.C.A. § 1110, 1117 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

2.  Chronic disability exhibited by headaches was not incurred or 
aggravated in service, and an undiagnosed illness, characterized 
by headaches, was not incurred or aggravated in service.  
38 U.S.C.A. § 1110, 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

3.  Degenerative joint disease of the shoulders, hips, and right 
knee; musculoligamentous strains of each elbow; and carpal tunnel 
syndrome of each wrist, were not incurred or aggravated in 
service; may not be presumed to have been incurred therein; and 
an undiagnosed illness, characterized by muscle and joint pain, 
was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

4.  Disability exhibited by chronic dizziness, to include as an 
undiagnosed illness, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  Disability exhibited by cognitive dysfunction, to include as 
an undiagnosed illness, was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.317 (2009).

6.  Disability exhibited by chronic mood disturbance and/or 
chronic sleep disturbance, to include as an undiagnosed illness, 
was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

7.  Disability exhibited by ataxia and/or chronic balance 
difficulties, to include as an undiagnosed illness, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

8.  Asthma was not incurred or aggravated in service, and a 
disability exhibited by respiratory symptoms, to include as an 
undiagnosed illness, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

9.  Disability exhibited by gastrointestinal symptoms other than 
irritable bowel syndrome, to include as an undiagnosed illness, 
was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1117 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

10.  Hypertension was not incurred or aggravated in service, or 
manifested within the first post-service year; and disability 
exhibited by cardiovascular symptoms other than hypertension, to 
include as an undiagnosed illness, was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.317 (2009).

11.  A disability exhibited by skin rashes, to include as an 
undiagnosed illness, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through November 2006 and December 2009 letters, the RO or AMC 
notified the Veteran of elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence needed 
to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the December 2009 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran specifically waived RO consideration of the additional 
evidence submitted in May 2010; hence, no re-adjudication 
followed and no supplemental statement of the case (SSOC) was 
issued.

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims decided on appeal, reports of which 
are of record.  The Veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  The Veteran reported having a nose operation 
at age 17, and the examiner noted fractured nose and submucous 
resection at the time of the Veteran's entry to a Reserves unit 
in September 1980.  No other defects at entry were noted.

Specific to Persian Gulf War service, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or symptoms; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  The chronic disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more disabling not later 
than December 31, 2011, and must not be attributed to any known 
clinical disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b); see 71 Fed. 
Reg. 75669-75672 (December 18, 2006).  

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia Theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  In this case, the Veteran served in the 
Southwest Asia Theater of operations in 1991 or 1992.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the definition 
of "qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
Effective June 10, 2003, VA promulgated revised regulations to, 
in part, implement these statutory changes.  68 Fed. Reg. 34539-
34543 (June 10, 2003) (codified at 38 C.F.R. § 3.317 (2008)).

In February 2008, the Veteran testified that he was exposed to 
smoke from oil fires during the Gulf War and in Kuwait.  The 
Veteran is competent to testify on factual matters of which he 
has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  Moreover, his service treatment records reflect that 
he was subjected to Kuwaiti oil fire smoke during the total 
period of deployment to Southwest Asia in support of Operation 
Desert Storm-namely, heavy atmospheric smoke generated as a 
result of numerous (in excess of 500) oil well fires.

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA will not pay compensation under 38 C.F.R. § 3.317 for 
aggravation of disabilities resulting from pre-existing 
undiagnosed illnesses.  See 60 Fed. Reg. 6,660 (February 3, 
1995).

A.	 Fatigue

In May 2004, the Veteran reported stress related to his irritable 
bowel syndrome, and knee and back disabilities.

VA progress notes, dated in July 2004, reflect an Axis I 
diagnosis of major depressive disorder, manifested by symptoms of 
depressed mood and irritability, insomnia, fatigue and loss of 
energy, harsh self-criticism, and some thoughts of death without 
suicidal ideation.  The symptoms had their onset in November 
2003, when the Veteran had to close his business as a handyman 
because pain prevented him from working.

In August 2005, the Veteran reported that his symptoms of fatigue 
were much worse than in the past, and that he became stressed 
about getting high grades in his courses.

During a March 2006 VA Gulf War registry history and examination, 
the Veteran reported no weight change, fever, chills, night 
sweats, or fatigue.

In January 2008, the Veteran's treating physician reported that 
the Veteran had almost all of the possible symptoms known to be 
associated with Gulf War Syndrome, including fatigue; and that he 
experienced these symptoms chronically and persistently at least 
since 2004.

In February 2008, the Veteran testified that he had fatigue 
regardless of his school workload.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in December 2009 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported developing fatigue over the last several years.  The 
examiner indicated that the Veteran's fatigue appeared multi-
factorial.  There may be elements of depression; and some may be 
medication related, and some may be primary fatigue.  The 
examiner opined that they all were contributing factors; and that 
he could not resolve the exact percentage of contribution without 
resorting to speculation.  Additional records reflect that the 
Veteran did not meet the criteria on examination for chronic 
fatigue syndrome. 

Here, the Veteran exhibited current signs or symptoms of fatigue, 
which is an objective sign of undiagnosed illness under 38 C.F.R. 
§ 3.317(b).  Again, he is competent to testify on the severity or 
frequency of his fatigue.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  The recent VA examiner noted that some of the 
Veteran's fatigue may be attributable to known diagnoses, 
including depression and vertigo, but some of the fatigue may be 
primary.  The examiner was unable to resolve the exact percentage 
attributable to each without resorting to speculation.  Under 
these circumstances, and affording the Veteran the benefit of the 
doubt, the Board finds that the Veteran's fatigue waxed and 
waned, but resulted potentially in at least one week of 
incapacitation per year, to a degree of 10 percent disabling.

The evidence does not show that the Veteran's fatigue was 
attributable to events after service, or to willful misconduct.

Hence, the presumption of service connection applies, and the 
criteria for service connection are met.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

B.	 Headaches

Headaches are objective signs of undiagnosed illness or a chronic 
multisymptom illness.  38 C.F.R. § 3.317(b).  

Prior to the Veteran's service in the Southwest Asia Theater of 
operations during the Persian Gulf War, his service treatment 
records show assessments of sinusitis, headache, and upper 
respiratory infection in June 1984.  The Veteran was again 
treated for complaints of productive cough, headache, nausea, and 
stuffy nose of two days' duration in January 1991.  The 
assessment was viral syndrome.

Service connection has already been established for sinusitis and 
nasal congestion.

The Veteran complained of nasal congestion, nausea, and headache, 
following the spraying of insecticide at the barracks in April 
1991.  The assessment was sinusitis.

The Veteran again was treated for headaches in January 1986 and 
in November 1991.  He was treated for a productive cough, chest 
congestion, increased temperature, headache, body aches, and sore 
throat of one week's duration in October 1992.  The assessment 
was upper respiratory infection with mild bronchitis.

In August 2005, the Veteran reported that he had dealt with 
persistent mild headaches over the last couple of years, and that 
his headaches had worsened over the last month and were 
accompanied by feelings of fatigue.

During a March 2006 VA Gulf War registry history and examination, 
the Veteran reported occasional headaches, vertigo, and weakness.  

In August 2008, the Veteran testified that he continued to have 
headaches.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in December 2009 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported having occasional headaches up until about one year ago, 
when he started getting more persistent headaches; these were 
constant.  The headaches occurred around his entire head and were 
severe.  Neurological diagnosis was tension-type headaches.  The 
examiner commented that the headaches were not a significant 
problem until about a year ago, which was consistent with the 
medical records.

Here, chronic disability exhibited by headaches was not exhibited 
in service and there is no competent evidence relating it to 
service.  The VA examiner noted that they were sporadic until a 
few years ago and in line with his medical records.  The Veteran 
has had sinusitis, upper respiratory illnesses and other problems 
associated with acute headaches over the years; but no showing of 
chronic headaches related to service.  It has also been 
determined that his symptoms are due to tension headaches, a 
known diagnosis.  Having been attributed to a known clinical 
diagnosis, the headaches cannot be considered an undiagnosed 
illness or a qualifying chronic disability for entitlement to 
service connection based on the Veteran's service in the Persian 
Gulf.

Given the absence of evidence of chronic disability exhibited by 
headaches in service and a history of recent onset of current 
disability, a clear preponderance of the evidence is against a 
finding of continuity of symptomatology of chronic disability 
exhibited by headaches from service.

Accordingly, there is no competent evidence of a nexus between 
chronic disability exhibited by headaches, first noted many years 
post-service, and the Veteran's active service.  Nor has the 
Veteran alluded to the existence of any such medical evidence.

C.	Muscle and Joint Pain
(Shoulders, Elbows, Wrists, Hips, Right Knee)

Muscle and joint pain are objective signs of undiagnosed illness 
or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  

The evidence reflects that the Veteran was treated for a back 
injury prior to his active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

Service connection has already been established for low back pain 
with sacroilitis and sclerosis, and for chondromalacia patella of 
the left knee.

Service treatment records show that the Veteran was treated for 
increased temperature and body aches in October 1992.  The 
assessment was upper respiratory infection with mild bronchitis.

The report of a January 1993 VA examination includes a diagnosis 
of chondromalacia of patella of the right knee.

X-rays taken of the Veteran's right knee in June 2001 revealed 
mild osteophyte formation at the knee; and small ossifications 
projected adjacent to the medial and lateral femoral condyles, 
likely due to old trauma to the medial and lateral collateral 
ligaments.  X-rays taken in June 2003 revealed status-post 
anterior cruciate ligament repair.

VA progress notes, dated in September 2003, reveal that the 
Veteran fell off of a ladder post-service in 1997 and tore 
ligaments in the right knee, with subsequent anterior cruciate 
ligament repair.

In June 2004, a VA staff physician opined that the primary source 
of the Veteran's chronic right knee pain was likely the injury to 
the right knee resulting in anterior cruciate ligament repair; 
but that changes in the Veteran's gait due to the service-
connected left knee disability could contribute to the right knee 
pain.

Following a review of the Veteran's medical history and 
examination of the Veteran in April 2005, a VA examiner opined 
that the Veteran had no abnormal gait problems related to the 
right knee, and there was no evidence of any significant 
disability or functional impairment.  The examiner found evidence 
of very mild patellar chondromalacia of the left knee.  Based on 
this evidence, the examiner opined that the Veteran's chronic 
right knee pain had not been influenced in any way by the 
service-connected left knee disability.  The examiner opined that 
the right knee disability was not caused by, nor was the result 
of or aggravated by, the Veteran's service-connected left knee 
disability.

In August 2005, the Veteran reported consistent back and knee 
pains; that his hips ached sometimes at night; and that his 
wrists, fingers, and elbows started to ache approximately three 
months ago.

In January 2008, the Veteran's treating physician reported that 
the Veteran had almost all of the possible symptoms known to be 
associated with Gulf War Syndrome, including muscle aches and 
joint aches; and that he experienced these symptoms chronically 
and persistently at least since 2004.  The Veteran's treating 
physician also indicated that changes in the Veteran's gait 
pattern due to his service-connected left knee disability 
contributed to his right knee disability.

In February 2008, the Veteran testified that he had joint aches 
consistently, even while sleeping.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in January 2010 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported increasing pains in his shoulder, wrist, elbow, and hip 
joints.  He did not describe generalized muscle pains.  Some of 
the pain was dependent on the Veteran's sleep position.  The pain 
in his wrists and fingers occurred when doing activities.  X-rays 
of the elbows and wrists were normal; X-rays of the hips showed 
mild osteoarthritis.  The examiner reviewed the claims file and 
noted the Veteran's medical history.  Diagnoses included 
degenerative joint disease of the shoulders, hips, and right 
knee; musculoligamentous strains of each elbow; and carpal tunnel 
syndrome of each wrist.  
 
The Veteran's muscle and joint pains have been attributed to 
known clinical diagnoses.  Thus, these conditions cannot be 
considered an undiagnosed illness or a qualifying chronic 
disability for entitlement to service connection based on the 
Veteran's service in the Persian Gulf.

Moreover, the January 2010 examiner found no evidence of 
disability exhibited by shoulder pain, elbow pain, wrist pain, or 
hip pain during active service; and opined that there was less 
than a 50 percent probability that each of these disabilities was 
related to the Veteran's active service or to exposure to heavy 
atmospheric smoke in Southwest Asia.

The Board notes that the RO had already denied service connection 
for a right knee disability in August 2005; that rating action, 
which the Veteran did not appeal, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

The Board finds the January 2010 examiner's opinion to be 
probative on the questions of causation and aggravation.  The 
examiner noted the lack of evidence of muscle and joint pain 
during service, and the lack of evidence demonstrating a gait 
problem.  The VA opinion appears accurate, and is fully 
articulated and contains sound reasoning.  While the Veteran's 
treating physician in January 2008 indicated that changes to the 
Veteran's gait due to his service-connected left knee disability 
may contribute to his right knee disability, the overall evidence 
of record reflects that the Veteran's right knee injury was 
causing his pain.  Both the April 2005 and January 2010 VA 
examiners concluded that there was no evidence of any significant 
disability or functional impairment. 

While the Veteran is competent to offer statements of first-hand 
knowledge that he suffered both muscle and joint pain post-
service, as a lay person he is not competent generally to render 
a probative opinion on a medical matter, such as the onset of 
each disability or of medical diagnosis or causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  In fact, each of 
the Veteran's disabilities noted above is not a disease readily 
observable by trained clinicians without medical testing.

D.	 Neurological Symptoms
(Dizziness)

Neurologic signs or symptoms are objective signs of undiagnosed 
illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  

Records show complaints of dizziness in November 1991.  He denied 
syncope, but complained of headache.

The report of a January 1993 VA examination includes a diagnosis 
of recurrent low back pain with normal neurological examination.

VA progress notes, dated in November 2004, show that the Veteran 
complained of a three-month history of lightheadedness and 
balance difficulties.  He reported extreme dizziness, lasting 
longest a day and a half.  The assessment was questionable 
episodes of vertigo.  The physician opined that the vertigo 
seemed to be consistent with episodes associated with Meniere's 
disease.  The physician also opined that the balance difficulties 
seemed to be separate to episodes of vertigo.

In June 2005, the Veteran's treating physician indicated that the 
Meniere's disease had some chronic elements (hearing loss and 
tinnitus) and some sporadic elements (nausea and marked vertigo).

During a March 2006 VA Gulf War registry history and examination, 
the Veteran reported no speech difficulty, no chronic cough, and 
no dyspnea with chemical sensitivity; he reportedly used 
medication.  The Veteran reported no chest pain, no paroxysmal 
nocturnal dyspnea, no orthopnea, no claudication, and no lower 
extremity edema.  Neurological examination was grossly intact.

In January 2008, the Veteran's treating physician reported that 
the Veteran had almost all of the possible symptoms known to be 
associated with Gulf War Syndrome, including neurological 
symptoms (Meniere's disease); and that he experienced these 
symptoms chronically and persistently at least since 2004.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in December 2009 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported some dizziness, which may be associated with his 
headaches.  The examiner reviewed the claims file and noted the 
Veteran's medical history.  In essence, the examiner attributed 
the Veteran's chronic dizziness to his Meniere's disease.

Having been attributed to a known clinical diagnosis, the 
Veteran's chronic dizziness cannot be considered an undiagnosed 
illness or a qualifying chronic disability for entitlement to 
service connection based on the Veteran's service in the Persian 
Gulf.

The Board notes that service connection has not been established 
for Meniere's disease.  It was not exhibited in service or 
attributed to active duty by any competent authority.

The Veteran's service treatment records do not establish, or even 
suggest, any findings of chronic dizziness in service.  Nor has 
the Veteran claimed that his chronic dizziness had its onset in 
service.

The post-service treatment records, in this case, first revealed 
extreme dizziness in the early 2000's.

Given the absence of evidence of chronic dizziness in the decade 
immediately following service, a clear preponderance of the 
evidence is against a finding of continuity of symptomatology of 
chronic dizziness from service.

Accordingly, there is no competent evidence of a nexus between 
chronic dizziness, first noted many years post-service, and the 
Veteran's active service.  Nor has the Veteran alluded to the 
existence of any such medical evidence.

E.	 Cognitive Dysfunction
(Memory Loss)

In June 2005, the Veteran's treating physician indicated that the 
Veteran's cognitive skills were intact.

In August 2005, the Veteran reported problems with short-term 
memory loss, poor concentration, and an inability to take in 
information.  He reportedly had to cram for days prior to taking 
tests for his classes.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in December 2009 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported noticing over the last few years more problems with his 
memory, and that he had become more absent-minded.  He reportedly 
would do something and not recall why he was doing it; and that 
he had problems remembering names, dates, and appointments.  
Examination revealed the Veteran was alert and fully oriented.  
He scored approximately 29/30 in the mini-mental state 
examination, missing just one memory item.  The examiner 
commented that further neuropsychological testing may be helpful 
in determining whether there was a cognitive disturbance present, 
but there again were multiple, contributing factors.

Records reflect that the Veteran did have memory loss on routine 
mental status examination.  He was able to recall 3/3 objects 
immediately, with only 1/3 objects after five minutes.  His long-
term memory was unimpaired.  The Veteran was referred for 
neuropsychological testing because of his memory deficits.  This 
testing revealed a normal profile.    

Accordingly, the evidence does not reveal disability exhibited by 
cognitive dysfunction.  The first requirement for any service 
connection claim is the existence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, post-service treatment records fail to reveal any 
findings involving the presence of a cognitive disturbance.  
Therefore, absent evidence of a current disability, service 
connection cannot be granted.  Id. 

While the Veteran is competent to offer statements that he 
experienced memory loss, as a lay person he is not competent 
generally to render a probative opinion on a medical matter, such 
as the onset of disability or of medical diagnosis or causation.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  In fact, a 
cognitive dysfunction is not a disease readily observable by 
trained clinicians without medical testing.
 
Because there is no evidence of a current undiagnosed illness or 
qualifying chronic disability manifested by a cognitive 
dysfunction, the weight of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

F.	 Mood and Sleep Disturbance

Sleep disturbances are objective signs of undiagnosed illness or 
a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  

VA progress notes, dated in July 2004, reflect an Axis I 
diagnosis of major depressive disorder, manifested by symptoms of 
depressed mood and irritability, insomnia, fatigue and loss of 
energy, harsh self-criticism, and some thoughts of death without 
suicidal ideation.  The symptoms had their onset in November 
2003, when the Veteran had to close his business as a handyman 
because pain prevented him from working.

Records show that the Veteran complained of having a great deal 
of trouble sleeping, as well as anger and irritability in June 
2005.  The assessment was major depressive disorder, mild.

In June 2005, the Veteran's treating physician indicated that the 
Veteran's social skills were somewhat impaired, at times of low 
mood.

In August 2005, the Veteran reported noticing increased sleep 
deprivation when his wrists, fingers, and elbows started to ache 
approximately three months ago.  He also reported sleeping, at 
most, four-to-five hours a night.  He reportedly became easily 
aggravated, and his depression had increased.

In January 2008, the Veteran's treating physician reported that 
the Veteran had almost all of the possible symptoms known to be 
associated with Gulf War Syndrome, including mood and sleep 
disturbance; and that he experienced these symptoms chronically 
and persistently at least since 2004.

In August 2008, the Veteran testified that he felt fatigue during 
the day and had problems sleeping at night.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in December 2009 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported some sleep problems, and felt that the medications had 
not treated his problems adequately; he also had some depression.  
The examiner reviewed the claims file and noted the Veteran's 
medical history.  The examiner noted that the Veteran's sleep 
disturbance may have multiple factors, and some of them may be 
psychiatric.  Examination revealed that the Veteran's sleep was 
chronically impaired, but that was more due to headaches and 
obstructive sleep apnea than anything else.  Further evaluation 
revealed that the Veteran's mood disturbance and sleep 
disturbance were attributed to the Veteran's depression disorder.  
The examiner also opined that the Veteran's depressive disorder 
was persistent, dating back for seven or eight years, and was not 
related to the Veteran's active service.  

Having been attributed to a known clinical diagnosis, the 
Veteran's mood disturbance and sleep disturbance cannot be 
considered undiagnosed illnesses or a qualifying chronic 
disability for entitlement to service connection based on the 
Veteran's service in the Persian Gulf.

The Board notes that service connection has not been established 
for a depressive disorder.  Hence, secondary service connection 
is not applicable.

The Veteran's service treatment records do not establish, or even 
suggest, any findings of chronic mood disturbance or chronic 
sleep disturbance in service.  Nor has the Veteran claimed that 
his chronic mood disturbance or chronic sleep disturbance had 
their onset in service.

The post-service treatment records, in this case, first revealed 
chronic mood disturbance and chronic sleep disturbance in the 
early 2000's.

Given the absence of evidence of chronic mood disturbance and 
chronic sleep disturbance in the decade immediately following 
service, a clear preponderance of the evidence is against a 
finding of continuity of symptomatology of chronic mood 
disturbance and chronic sleep disturbance from service.

Accordingly, there is no competent evidence of a nexus between 
chronic mood disturbance and chronic sleep disturbance, first 
noted many years post-service, and the Veteran's active service.  
Nor has the Veteran alluded to the existence of any such medical 
evidence.

G.	 Confusion/Ataxia Symptoms
(Balance Difficulties)

Records show that the Veteran's gait felt "wobbly" in November 
1991. 

VA progress notes, dated in November 2004, show that the Veteran 
complained of a three-month history of lightheadedness and 
balance difficulties.  While the physician opined that the 
vertigo seemed to be consistent with episodes associated with 
Meniere's disease, the balance difficulties seemed to be separate 
to episodes of vertigo.

A VA examiner in April 2005 noted that the Veteran was being 
treated for Meniere's disease, which is an affliction of the 
inner ear and caused marked dizziness and unsteady gait.  The 
examiner indicated that the Veteran required the use of a walker 
for ambulation.

In August 2005, the Veteran reported using a walker for more than 
six months for balance.

In August 2008, the Veteran testified that he constantly felt off 
balance, and used a walker.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in December 2009 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported having chronic disequilibrium, and that his balance 
declined to the point where he had to use a walker.  Examination 
revealed that the Veteran's gait was slightly unsteady.  
Neurological diagnoses included Meniere's disease.  The examiner 
noted that the Veteran denied having symptoms during active 
service.  In essence, the examiner associated the Veteran's 
problems with his balance to Meniere's disease.

Having been attributed to a known clinical diagnosis, the 
Veteran's balance problems or ataxia symptoms cannot be 
considered an undiagnosed illness or a qualifying chronic 
disability for entitlement to service connection based on the 
Veteran's service in the Persian Gulf.

The Board notes that service connection has not been established 
for Meniere's disease.  Hence, secondary service connection is 
not applicable.

The Veteran's service treatment records do not establish, or even 
suggest, any findings of ataxia or of chronic balance problems in 
service.  Nor has the Veteran claimed that his current ataxia or 
chronic balance problems had their onset in service.

The post-service treatment records, in this case, first revealed 
balance difficulties in the early 2000's.

Given the absence of evidence of ataxia or of chronic balance 
difficulties in the decade immediately following service, a clear 
preponderance of the evidence is against a finding of continuity 
of symptomatology of chronic balance difficulties from service.

Accordingly, there is no competent evidence of a nexus between 
ataxia or chronic balance difficulties, first noted many years 
post-service, and the Veteran's active service.  Nor has the 
Veteran alluded to the existence of any such medical evidence.



H.	 Respiratory Symptoms
(Asthma)

Signs or symptoms involving the respiratory system (upper or 
lower) are objective signs of undiagnosed illness or a chronic 
multisymptom illness.  38 C.F.R. § 3.317(b).  

The evidence reflects that the Veteran was treated for sinusitis 
and nasal obstruction and for an upper respiratory infection 
prior to his active service in the Southwest Asia Theater of 
operations during the Persian Gulf War.
  
Service connection has already been established for sinusitis and 
nasal obstruction.

His service treatment records show complaints of productive 
cough, headache, nausea, and stuffy nose of two days' duration in 
January 1991.  The assessment was viral syndrome.  

The Veteran again complained of nasal congestion, nausea, and 
headache, following the spraying of insecticide at the barracks 
in April 1991.  The assessment was sinusitis.

Records show that the Veteran was treated for a productive cough, 
chest congestion, increased temperature, headache, body aches, 
and sore throat of one week's duration in October 1992.  The 
assessment was upper respiratory infection with mild bronchitis.

During a VA general medical examination in January 1993, the 
Veteran recalled having only one episode of acute bronchitis in 
October 1992, which resolved with treatment.  He reported no 
subsequent problems.

The report of an April 2005 VA examination reflects that the 
Veteran reported no current treatment for any respiratory 
problem.

In August 2005, the Veteran reported that his throat became 
itchy, and he coughed.  Odors such as perfumes, hair spray, 
grilled chilies, and smelly man-made odors aggravated his throat 
and sinuses.

During a March 2006 VA Gulf War registry history and examination, 
the Veteran reported no speech difficulty, no chronic cough, and 
no dyspnea with chemical sensitivity; he reportedly used 
medication.  The Veteran reported no chest pain, no paroxysmal 
nocturnal dyspnea, no orthopnea, no claudication, and no lower 
extremity edema.  Examination of the lungs was clear to 
auscultation.

In February 2008, the Veteran testified that he experienced his 
lungs constantly freezing up, and that he could not breathe; he 
was prescribed medication.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in December 2009 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported the onset of asthma symptoms in 2002, when his throat 
felt like it was closing.  He reportedly had episodes at 
different times, but no treatment.  About the year 2004, the 
Veteran developed wheezing and was prescribed medications and an 
inhaler, which he used daily.  His asthma symptoms were chronic 
and continuous.  Following examination, the diagnosis was 
asthma-well treated with inhaled steroids and bronchodilators, 
causing good suppression of asthma symptoms, suppression of 
asthma physical findings, and normalization of pulmonary function 
testing.  In essence, the examiner associated the Veteran's 
respiratory problems to asthma.

Having been attributed to a known clinical diagnosis, the 
Veteran's respiratory problems cannot be considered an 
undiagnosed illness or a qualifying chronic disability for 
entitlement to service connection based on the Veteran's service 
in the Persian Gulf.

The Veteran's service treatment records do not establish, or even 
suggest, any findings of asthma or of chronic respiratory 
problems in service.  Nor has the Veteran claimed that his 
current asthma or chronic respiratory problems had their onset in 
service.

The post-service treatment records, in this case, first revealed 
symptoms of asthma in 2005.  Given the absence of evidence of 
asthma or of chronic respiratory problems in the decade 
immediately following service, a clear preponderance of the 
evidence is against a finding of continuity of symptomatology of 
asthma from service.  In fact, asthma is not a disease readily 
observable by trained clinicians without medical testing.

Moreover, the December 2009 examiner opined that, given the 
history and examination that showed respiratory symptoms had 
their onset in 2002, there was less than a 50 percent probability 
that the Veteran's current asthma was related to smoke inhalation 
from oil well fires in 1991.  The VA opinion appears accurate, 
and is fully articulated and contains sound reasoning.  There is 
no opinion to the contrary.

Accordingly, the competent evidence weighs against a finding of a 
nexus between asthma or chronic respiratory problems, first noted 
many years post-service, and the Veteran's active service. 

I.	 Gastrointestinal Symptoms
(Other than Irritable Bowel Syndrome)

Gastrointestinal signs or symptoms are objective signs of 
undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. 
§ 3.317(b).  

Service connection has already been established for irritable 
bowel syndrome.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in December 2009 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported the onset of irritable bowel syndrome in 1998, which was 
ameliorated by increased fiber in his diet.  He never had been 
hospitalized for digestive system problems, nor had abdominal 
surgery.  Examination revealed mild obesity; bowel sounds were 
entirely normal.  The diagnosis was irritable bowel syndrome.  

Accordingly, the evidence does not reveal any gastrointestinal 
symptoms other than irritable bowel syndrome.  The first 
requirement for any service connection claim is the existence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, post-service treatment records fail to 
reveal any findings involving the presence of gastrointestinal 
symptoms other than irritable bowel syndrome.  Therefore, absent 
evidence of a current disability, service connection cannot be 
granted.  Id. 

While the Veteran is competent to offer statements that he 
experienced gastrointestinal symptoms other than irritable bowel 
syndrome, as a lay person he is not competent generally to render 
a probative opinion on a medical matter, such as the onset of 
disability or of medical diagnosis or causation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  In fact, gastrointestinal 
symptoms other than irritable bowel syndrome are not a disease 
readily observable by trained clinicians without medical testing.
 
Because there is no evidence of a current undiagnosed illness or 
qualifying chronic disability manifested by gastrointestinal 
symptoms other than irritable bowel syndrome, the weight of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

J.	 Cardiovascular Symptoms
      (Including Hypertension)

Cardiovascular signs or symptoms are objective signs of 
undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. 
§ 3.317(b).  

In August 2005, the Veteran reported major concern about his 
elevated blood pressure, and that he took medication.

Cardiovascular examination in August 2006 revealed regular rhythm 
and rate, and first heart sound and second heart sound were 
within normal limits; there was no murmur.  Diagnoses were 
hypertension and hypertriglyceridemia.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in December 2009 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported the onset of hypertension in 2004, treated with 
medication.  He did not have chest pain, and was not short of 
breath on climbing one flight of stairs.  He denied angina or 
syncope, and had no acute cardiac illnesses.  He never had 
cardiac surgery.  Examination revealed the Veteran's heart rate 
was regular; there were no gallop sounds and no murmur.  Pulses 
were normal.  Electrocardiogram was normal, and there was no 
enlarged heart silhouette on X-ray.  The examiner noted that the 
Veteran's hypertension was well treated with medications.  No 
heart disease was found.  In essence, any cardiovascular symptoms 
were associated with the Veteran's hypertension.

Having been attributed to a known clinical diagnosis, the 
Veteran's hypertension cannot be considered an undiagnosed 
illness or a qualifying chronic disability for entitlement to 
service connection based on the Veteran's service in the Persian 
Gulf.

The Veteran's service treatment records do not establish, or even 
suggest, any findings of hypertension or of chronic 
cardiovascular problems in service.  Nor has the Veteran claimed 
that his current hypertension had its onset in service.

The post-service treatment records, in this case, first revealed 
symptoms of hypertension in 2004.  Given the absence of evidence 
of hypertension in the decade immediately following service, a 
clear preponderance of the evidence is against a finding of 
continuity of symptomatology of hypertension from service.  In 
fact, hypertension is not a disease readily observable by trained 
clinicians without medical testing, such as blood pressure 
readings.

Moreover, the December 2009 examiner opined that, given the 
history and examination that showed hypertension had its onset 
several years after exposure to burning oil well smoke in 1991, 
there was less than a 50 percent probability that the Veteran's 
current hypertension was related to active service.  The VA 
opinion appears accurate, and is fully articulated and contains 
sound reasoning.  There is no opinion to the contrary.

Accordingly, the competent evidence weighs against a finding of a 
nexus between hypertension, first noted many years post-service, 
and the Veteran's active service. 

Nor does the evidence reveal any cardiovascular symptoms other 
than hypertension.  The first requirement for any service 
connection claim is the existence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, post-service treatment records fail to reveal any 
findings involving the presence of cardiovascular symptoms other 
than hypertension.  Therefore, absent evidence of a current 
disability, service connection cannot be granted.  Id. 

While the Veteran is competent to offer statements that he 
experienced cardiovascular symptoms other than hypertension, as a 
lay person he is not competent generally to render a probative 
opinion on a medical matter, such as the onset of disability or 
of medical diagnosis or causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  In fact, cardiovascular symptoms including 
hypertension are not a disease readily observable by trained 
clinicians without medical testing.
 
Because there is no evidence of a current undiagnosed illness or 
qualifying chronic disability manifested by cardiovascular 
symptoms other than hypertension, the weight of the evidence is 
against the claim and the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

K.	 Skin Rashes

Signs or symptoms involving skin are objective signs of 
undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. 
§ 3.317(b).  

Prior to the Veteran's service in the Southwest Asia Theater of 
operations during the Persian Gulf War, his service treatment 
records show treatment for jock rash and heat rash in June 1983, 
and for blisters on the right foot in April 1990.

In August 2005, the Veteran reported being treated for rashes 
mainly on his fingers and hands, and that he was prescribed 
medications.  

The report of VA examination in August 2006 revealed punctuated 
ulcerations of the skin on the back of the Veteran's neck.

Following the Board's March 2009 remand, the Veteran underwent a 
VA examination in December 2009 for purposes of determining the 
nature and etiology of the Veteran's disabilities.  The Veteran 
reported developing rashes periodically on the dorsum of both 
hands.  He reportedly had two or three outbreaks occurring per 
month.  His rashes consisted of small water blisters or papules 
that appeared in crops on the dorsum of both hands.  When broken, 
each released small amounts of clear liquid.  After healing, 
there were no residual scars of these lesions.  No pain was 
involved.  The Veteran reported having the skin rashes since 
1994.  Examination of the skin revealed no papules, and no scar 
or residue of water-filled papules; the skin on the Veteran's 
hands and fingers was entirely normal.  No papulosquamous 
dermatitis (intermittent) was found on examination.

Accordingly, the medical evidence does not reveal any current 
disability exhibited by skin rashes and service connection is not 
for application.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing 
that "[a] service connection claim must be accompanied by 
evidence which establishes that the claimant currently has the 
claimed disability").   Moreover, it is not shown that the 
Veteran has an undiagnosed illness related to skin rashes.  The 
Veteran describes skin rashes that consist of small water 
blisters , with two or three outbreaks a month.  There was no 
showing that it affected 5 percent of total body or exposed areas 
affected or that intermittent systemic therapy was required to 
treat the rashes.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2009).  While the Veteran is competent to observe and to 
describe skin rashes on his hands and fingers, he has not even 
described a disability that would be compensably disabling.  
Absent a showing of disability in service or a finding of 
disability to a compensable degree after service, the presumption 
provisions do not apply.  See 38 C.F.R. § 3.317.  

L.	Conclusion

The Board has also considered the Veteran's credibility in 
describing the onset, continuity of symptoms and manifestations 
of his claimed disabilities.  Lay evidence concerning symptoms 
and their continuity after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board finds that the reported history describing the 
onset of disability, symptoms and their continuity is 
inconsistent with the remaining evidence of record, including 
some of the Veteran's own statements.  For example, the VA 
examiner in 2009 noted that the Veteran did not attribute his 
balance problems to service and then corrected himself and 
attributed some symptoms to service.  The Veteran himself 
indicates that he has problems with memory and this has been 
borne out in some testing.  The Board has not found the Veteran's 
statements in this regard entirely consistent or convincing and 
his lay testimony is of limited probative value.  

Here, the competent evidence weighs against a finding that the 
Veteran's degenerative joint disease of the shoulders, hips, and 
right knee; musculoligamentous strains of each elbow; carpal 
tunnel syndrome of each wrist; disability exhibited by dizziness; 
chronic mood disturbance and chronic sleep disturbance; chronic 
balance difficulties; asthma; persistent headaches, skin rashes 
and hypertension had their onset or are otherwise related to 
service, or were proximately due to or aggravated by a service-
connected disability.  A clear preponderance of the evidence is 
against these claims for service connection, and each of these 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  

There is no competent evidence that the Veteran has an 
undiagnosed illness manifested by a cognitive dysfunction, 
gastrointestinal symptoms other than irritable bowel syndrome, or 
cardiovascular symptoms; and each of these claims must be denied.

Here, the evidence weighs is in equipoise that the Veteran has 
undiagnosed illness manifested by fatigue.  Resolving the benefit 
of the doubt in the Veteran's favor, service connection for 
undiagnosed illness exhibited by fatigue is granted.


ORDER

Service connection for an undiagnosed illness exhibited by 
fatigue is granted.

Service connection for disability exhibited by headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, is denied.

Service connection for disability exhibited by muscle and joint 
pain (degenerative joint disease of the shoulders, hips, and 
right knee; musculoligamentous strains of each elbow; and carpal 
tunnel syndrome of each wrist), to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for disability exhibited by neurological 
symptoms (chronic dizziness), to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.

Service connection for disability exhibited by cognitive 
dysfunction (chronic memory loss), to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for disability exhibited by mood and sleep 
disturbance, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, is denied.

Service connection for disability exhibited by confusion/ataxia 
symptoms (chronic balance difficulties), to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for respiratory symptoms (asthma), to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

Service connection for gastrointestinal symptoms (other than 
irritable bowel syndrome), to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.

Service connection for cardiovascular symptoms (including 
hypertension), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, is denied.

Service connection for disability exhibited by skin rashes, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, is denied.


REMAND

In March 2009, the Board granted service connection for irritable 
bowel syndrome.  In March 2010, the RO assigned an initial 10 
percent disability rating for irritable bowel syndrome.  The 
Veteran submitted a notice of disagreement (NOD) with the 
assigned initial rating in May 2010.

The RO or AMC has not issued a statement of the case for the 
claim of an initial disability rating in excess of 10 percent for 
irritable bowel syndrome, in response to the NOD.  The Board is 
required to remand the claim for the issuance of such a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO or AMC should issue a statement of 
the case with regard to the issue of an 
initial disability rating in excess of 
10 percent for irritable bowel syndrome.  
The Board will further consider the issue 
only if a timely substantive appeal is 
received in response to the statement of 
the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


